FILE COPY




                            COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 181st District Court of Randall County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on March 16,
2015, the cause upon appeal to revise or reverse your judgment between

      Sreedharan Pillai and Anitha Pillai v. Narayana G. Pillai and Priya Pillai

           Case Number: 07-14-00379-CV Trial Court Number: 66,872-B

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated March 16, 2015, it is hereby ordered,
adjudged and decreed that the order entered below is reversed and that a judgment is
hereby rendered dismissing the suit against Sreedharan and Anitha Pillai due to the
want of personal jurisdiction.

     It is further ordered that Narayana G. and Priya Pillai pay all costs in this behalf
expended for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                          oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on June 2, 2015.


                                                         Vivian Long
                                                         VIVIAN LONG, CLERK